COBB, Chief Judge.
We affirm on the basis that the trial court’s departure from the sentencing guidelines does not require a written statement if a sufficient reason for that departure is stated orally at the sentencing hearing and transcribed. See Burke v. State, 456 S.2d 1245 (Fla. 5th DCA 1984); Rutlin v. State, 455 So.2d 1347 (Fla. 5th DCA 1984); Carter v. State, 452 So.2d 953 (Fla. 5th DCA 1984); Brady v. State, 457 So.2d 544 (Fla. 2d DCA 1984); Klapp v. State, 456 So.2d 970 (Fla. 2d DCA 1984). But see Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985); Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984).
Pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(vi), we certify conflict with Boynton and Jackson.
AFFIRMED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.